Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,864,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘197 claim a method of treating a particular kidney disease administering to a subject in need thereof a pharmaceutical composition comprising the compound herein. The claims herein are generic to the claims of ‘197.
Claims 45-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18, 20-22, 28-29, 33-37 of copending Application No. 17/415518 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘518 claims a method of treating kidney disease comprising administering to het subject effective amount of the compound herein. Expressly listed kidney disease include FSGS, IgA nephropathy (IgAN) and idiopathic membranous nephropathy (IMN). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-62, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20150164865 A1, IDS), and further evidenced by Dalanaye et al. (“Normal reference value for glomerular filtration rate: what do we really know?” Nephrol Dial Transplant, 2012, 27: 2664-2672) as to the limitation of glomerular filtration rate recited in claim 46. 
Zhang et al. teach a method of using the compound herein as endothelin and angiotensin II  receptors dual antagonist for treatment of endothelin-dependent and angiotensin II dependent diseases and/or conditions, particularly, hypertension or disorders related to renal, glomerular and mesangial function, including acute (such as ischemic, nephrotoxic, or glomerulonephritis) and chronic (such as diabetic, hypertensive or immune-mediated) renal failure, diabetic nephropathy, glomerular injury, renal damage secondary to old age or related to dialysis, nephrosclerosis (especially hypertensive nephrosclerosis), nephrotoxicity (including nephrotoxicity related to imaging and contrast agents and to cyclosporine), renal ischemia, primary vesicoureteral reflux, glomerulosclerosis and the like. See, particularly, paragraphs [0002] to [0004], [0044]. The dosage amount is from about 50 mg/day to about 1000 mg/day for human, particularly, 100mg/day, 200mg/day, 400 mg/day or 800 mg/day. See, particularly, paragraphs [0009] to [0014]. The dosing regimen of the compound is administered for a period of time, which can be from at least 4 weeks to at least 8 weeks, from at least about 4 weeks to at least about 12 weeks, from at least about 4 weeks to at least about 16 weeks, or longer. See, particularly, paragraph [0103].   The compound may be employed alone or in combination with other suitable therapeutic agents useful in treatment of endothelin-dependent or angiotensin II dependent disorders. See, particularly, paragraph [0137] to [0139]. The method is particularly suitable for treating glomerulosclerosis. See, claims 36-40. As to the limitation of “maintaining a UP/C ratio at less than or equal to 1.5 g/g  in subject in need thereof” note, patients of diabetic nephropathy, glomerulonephritis, or any of the endothelin-dependent or angiotensin II dependent disorders would meet the limitation “in need thereof” as it is a healthier and desired condition for a quality of normal life. Further, “maintaining (or reducing, if the subject have a higher ratio) the UP/C ratio herein defined would have been an inherent characteristics of the method disclosed by Zhang et al. It has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent.".  Thus, the claimed method, drawn to use the same compound (sparsentan or compound of formula I) in the same dosing regimen for treating the same patient population (diabetic nephropathy), has been anticipated by Zhang et al. As to limitation of glomerular filtration rate recited in claim 46: “estimated glomerular filtration rate greater than 30 ml/min prior to administration of said pharmaceutical composition”, note the presence of proteinuria and the decreased glomerular filtration rate (GFR) have been the two main biological variables for diagnosis of chronic kidney disease (CKD). Both estimated GFR (eGFR) and measured GFR (mGFR) have been  used. See, the Introduction section at page 2664. The normal value of GFR may range from 65±20 (age 80-89) to 123±16 (age 20-29). See, table 1 at page 2667-2669. Thus, treating patents of renal disease with decreased GFR, but not as much as to less than 30 ml/min, would have been at once envisaged by one of ordinary skill in the art. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-66, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150164865 A1, IDS) in view of Komer et al. (Dual inhibition of renin-angiotensin-aldosterone system and endothelin-1 in treatment of chronic kidney disease, Am. J. Physiol.  Regul. Integr Comp Physiol. 2016, Vol. 330, pp R877-R884, IDS), Ikeda et al. (“Next generation of ARBs going beyond modulation of the renin-angiotensin system, Int. Heart J., 2015, p 585-586, IDS), Kohan et al. (“Endothelin and endothelin antagonist in chronic kidney diseases,” Kidney International, 2014, Vol. 86, pp 896-904, IDS) and New Drug Approval Sparsentan(PS433540,RE-021, https://newdrugapprovals.org/2015/10/12/sparsentan-ps433540-re-021/ , IDS), and in further  Dalanaye et al. (“Normal reference value for glomerular filtration rate: what do we really know?” Nephrol Dial Transplant, 2012, 27: 2664-2672).
Zhang et al. teach a method of using the compound herein (Sparsentan) as endothelin (ET)and angiotensin II (ANG II) receptors dual antagonist for treatment of endothelin-dependent and angiotensin II dependent diseases and/or conditions, particularly, hypertension or disorders related to renal, glomerular and mesangial function, including acute (such as ischemic, nephrotoxic, or glomerulonephritis) and chronic (such as diabetic, hypertensive or immune-mediated) renal failure, diabetic nephropathy, glomerular injury, renal damage secondary to old age or related to dialysis, nephrosclerosis (especially hypertensive nephrosclerosis), nephrotoxicity (including nephrotoxicity related to imaging and contrast agents and to cyclosporine), renal ischemia, primary vesicoureteral reflux, glomerulosclerosis and the like. See, particularly, paragraphs [0002] to [0004], [0044]. The dosage amount is from about 50 mg/day to about 1000 mg/day for human, particularly, 100mg/day, 200mg/day, 400 mg/day or 800 mg/day. See, particularly, paragraphs [0009] to [0014]. The dosing regimen of the compound is administered for a period of time, which can be from at least 4 weeks to at least 8 weeks, from at least about 4 weeks to at least about 12 weeks, from at least about 4 weeks to at least about 16 weeks, or longer. See, particularly, paragraph [0103].   The compound may be employed alone or in combination with other suitable therapeutic agents useful in treatment of endothelin-dependent or angiotensin II dependent disorders. See, particularly, paragraph [0137] to [0139]. The method is particularly suitable for treating glomerulosclerosis. See, claims 36-40.
Zhang et al. do not teach expressly the reducing urine protein to creatine (UP/C) ratio to or maintaining UP/C ratio at less than or equal to 1.5 g/g, nor the treatment of /focal segmental glomerulosclerosis (FSGS).
However, Komer et al. reveals that it has been known in the art that dual inhibition of ANG II and ET I has nephron-protection effect, particularly, in reduction of proteinuria. The dual inhibition have been show additive effects on proteinuria in human patients, such as CKD caused by various forms of glomerulonephritis, and secondary FSGS, and diabetic nephropathy. The reduction may be up to more than 40%. See, particularly, pages R879 to R880. Ikeda et al. reveals that the compound herein has been known for reducing proteinuria in preclinical trials and are on clinical trial for treating FSGC. See, page 585, the last paragraph bridging to page 586. Khan et al. further reveal the usefulness of endothelin receptor antagonist (ERA) in treatment of chronic kidney diseases (CKD), particularly, diabetic nephropathy, hypertensive nephropathy and FSGS. Particularly, ERAs have been demonstrated to ameliorate or even reverse renal injury and/or fibrosis in experiment models of CKD, whereas clinical trials indicate a substantial antiproteinuric effect of ERAs in diabetic and nondiabetic CKD patients. See, particularly, the abstract, pages 898-899. Khan et al. further reveals the scheduled clinical trial of RE-021 (sparsentan, the compound employed herein) for treating primary FSGS with primary end point of reduction in proteinuria. The patients’ age is in the range of 8 to 50 years. See, table 1 at page 900. New Drug Approval shows that sparsentan has acquired  an Orphan Drug Status from FDA for FSGS with a development stage of phase II. See, pages 2 and 3.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the compound herein (sparsentan, RE-021 or PS433540) for treatment of chronic kidney diseases, such as diabetic nephropathy, hypertensive nephropathy, and/or FSGS, and with a reasonable expectation that the treatment would lead to the reduction of proteinuria and thus the UP/C ratio.
A person of ordinary skill in the art would have been motivated to use the compound herein (sparsentan, RE-021 or PS433540) for treatment of chronic kidney diseases (CKD), such as diabetic nephropathy, hypertensive nephropathy, and/or FSGS, and with a reasonable expectation that the treatment would lead to the reduction of proteinuria and thus the UP/C ratio because the known dual inhibitor has been known for treating CKD, particularly, diabetic nephropathy, hypertensive nephropathy and FSGS. Further, it would have been obvious to treat any and all FSGS regardless of the underline etiology (primary, secondary or genetic) because the prior art suggest the treatment of the particular symptom without limiting to a  particular etiology. As to the particular effective amounts and dosing regimen recited in claims 49-53, 55-58 note, the optimization of a result effective parameter, e.g., effective amount and/or dosing regimen, is considered within the skill of the artisan. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claim 59, requiring measuring the blood pressure, note, monitoring patient’s condition/symptom related to the therapy, such as blood pressure, would have been within the purview of ordinary skill in the art. The further employment of other known therapeutic agents would have been obvious as it has been taught that the compound may be employed alone or in combination with other suitable therapeutic agents useful in treatment of endothelin-dependent or angiotensin II dependent disorders. As to limitation of glomerular filtration rate recited in claim 46: “estimated glomerular filtration rate greater than 30 ml/min prior to administration of said pharmaceutical composition”, note the presence of proteinuria and the decreased glomerular filtration rate (GFR) have been the two main biological variables for diagnosis of chronic kidney disease (CKD). Both estimated GFR (eGFR) and measured GFR (mGFR) have been  used. See, the Introduction section at page 2664. The normal value of GFR may range from 65±20 (age 80-89) to 123±16 (age 20-29). See, table 1 at page 2667-2669. Thus, it would have been obvious to one of ordinary skill in the art to treat patents of renal disease with decreased GFR, but not as much as to less than 30 ml/min as Zhang et al. do not particularly limit the patients in regard to the GFR.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150164865 A1, IDS) in view of Komer et al. (Dual inhibition of renin-angiotensin-aldosterone system and endothelin-1 in treatment of chronic kidney disease, Am. J. Physiol.  Regul. Integr Comp Physiol. 2016, Vol. 330, pp R877-R884, IDS), Ikeda et al. (“Next generation of ARBs going beyond modulation of the renin-angiotensin system, Int. Heart J., 2015, p 585-586, IDS), Khan et al. (“Endothelin and endothelin antagonist in chronic kidney diseases,” Kidney International, 2014, Vol. 86, pp 896-904) and New Drug Approval Sparsentan(PS433540,RE-021)(https://newdrugapprovals.org/2015/10/12/sparsentan-ps433540-re-021/ ), and in further view of Karoui et al. (“Focal segmental glomerulosclerosis plays a major role in the progression of IgA nephropathy. II light microscopic and clinical studies,” Kidney International, 2011, vol. 79, pp 643-654).
The teachings of Zhang et al. Komer et al. Ikeda et al. and  Khan et al. have been discussed above. The cited references as a whole do not teach expressly teach the treatment of IgA nephropathy.
However, Karoui et al. teach that FSGS plays a major role in the progression of IgA nephropathy and majority of IgA nephropathy patients have the symptoms of FSGS. See, the title and the abstract.
Therefore, it would have been obvious to treat patients of  IgA nephropathy who has FSGS because the compound herein have been expected to be useful in treatment of FSGS.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150164865 A1, IDS) in view of Komer et al. (Dual inhibition of renin-angiotensin-aldosterone system and endothelin-1 in treatment of chronic kidney disease, Am. J. Physiol.  Regul. Integr Comp Physiol. 2016, Vol. 330, pp R877-R884, IDS), Ikeda et al. (“Next generation of ARBs going beyond modulation of the renin-angiotensin system, Int. Heart J., 2015, p 585-586, IDS), Khan et al. (“Endothelin and endothelin antagonist in chronic kidney diseases,” Kidney International, 2014, Vol. 86, pp 896-904) and New Drug Approval Sparsentan(PS433540,RE-021)(https://newdrugapprovals.org/2015/10/12/sparsentan-ps433540-re-021/ ), and in further view of Morita et al. (“Glomerular endothelial cell injury and focal segmental glomerulosclerosis lesion in Idiopathic membranous nephropathy,” PLOS One, 2015, 10(4): e0116700. doi:10.1371/journal.pone.0116700). 
The teachings of Zhang et al. Komer et al. Ikeda et al. and  Khan et al. have been discussed above. The cited references as a whole do not teach expressly teach the treatment of lupus nephritis. 
The teachings of Zhang et al. Komer et al. Ikeda et al. and  Khan et al. have been discussed above. The cited references as a whole do not teach expressly teach the treatment of idiopathic membranous nephropathy..
However, Morita  al. teach that FSGS lesion is one of the one of the symptom that may found in idiopathic membranous nephropathy(MN). Morita et al. report that out of 250 NM cases, 26 contained FSGS lesion. See, particularly, the abstract.
Therefore, it would have been obvious to treat patients of idiopathic membranous nephropathy who has FSGS lesion because the compound herein have been expected to be useful in treatment of FSGS.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150164865 A1, IDS) in view of Komer et al. (Dual inhibition of renin-angiotensin-aldosterone system and endothelin-1 in treatment of chronic kidney disease, Am. J. Physiol.  Regul. Integr Comp Physiol. 2016, Vol. 330, pp R877-R884, IDS), Ikeda et al. (“Next generation of ARBs going beyond modulation of the renin-angiotensin system, Int. Heart J., 2015, p 585-586, IDS), Khan et al. (“Endothelin and endothelin antagonist in chronic kidney diseases,” Kidney International, 2014, Vol. 86, pp 896-904) and New Drug Approval Sparsentan(PS433540,RE-021)(https://newdrugapprovals.org/2015/10/12/sparsentan-ps433540-re-021/ ), and in further view of Bergijk et al. (“Prevention of glomerulosclerosis by early cyclosporine treatment of experimental lupus nephritis.” Kidney International, 1994, Vol. 46, pp 1663-1673.)

The teachings of Zhang et al. Komer et al. Ikeda et al. and  Khan et al. have been discussed above. The cited references as a whole do not teach expressly teach the treatment of lupus nephritis.
However, Bergijk et al. teach that Immunologically mediated kidney diseases, such as lupus nephritis, often lead to development of  glomerulosclerosis See, particularly, the abstract, and the first paragraph at page 1663.
Therefore, it would have been obvious to treat patients of lupus nephritis  who has glomerulosclerosis because the compound herein have been known for treating glomerulosclerosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627